Exhibit 10.1

 

LOGO [g588923g02c88.jpg]   

Wells Fargo Capital Finance

245 S. Los Robles Ave.; 7th Floor

Pasadena, CA 91101

MAC E2006-070

(626) 685-4454

August 22, 2013

Mad Catz, Inc.

7480 Mission Valley Road

Suite 101

San Diego, CA

92108

Dear Sirs/Mesdames:

 

Re: Fourth Amended and Restated Loan Agreement dated August 1, 2012 (as amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement”) between Wells Fargo Capital Finance, LLC, (“Wells
Fargo”), Mad Catz, Inc. (the “Borrower”) and the Obligors party thereto.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to them in the Loan Agreement unless stated otherwise.

 

 

You have requested that Wells Fargo amend the Loan Agreement as set out herein.

 

1. Amendments to Loan Agreement

 

  (a) Section 1.31 (Fixed Charge Coverage Ratio) is hereby amended by deleting
the second sentence thereof.

 

  (b) Section 1.32 (Fixed Charges) is hereby amended by deleting “.” at the end
of clause (f) and replacing it with “; plus” and adding the following new clause
(g) thereafter:

 

    “(g) contingent consideration, earnout and other similar payment obligations
incurred or paid or payable in such Testing Period (provided however that such
amounts shall only be included in the calculation of Fixed Charges for the
Testing Period ending in March 2014 and each Testing Period thereafter).”

 

  (c) Section 8.13 (Fixed Charge Coverage Ratio) is hereby deleted and replaced
with the following:

 

    “8.13 Fixed Charge Coverage Ratio

 

    MCII shall maintain a Fixed Charge Coverage Ratio of not less than 1.10 for
each Testing Period calculated at the end of each Fiscal Quarter.”

 

  (d) Effective as of July 1, 2013, Section 8.25 (Excess Availability) is hereby
deleted and replaced with the following:

 

    “8.25 Excess Availability

 

    Intentionally deleted.”



--------------------------------------------------------------------------------

  (e) This Agreement is an amendment to the Loan Agreement. Unless the context
of this Agreement otherwise requires, the Loan Agreement and this Agreement
shall be read together and shall have effect as if the provisions of the Loan
Agreement and this Agreement were contained in one agreement. The term
“Agreement” when used in the Loan Agreement means the Loan Agreement as amended
by this Agreement, together with all amendments, modifications, supplements,
extensions, renewals, restatements and replacements thereof from time to time.

 

  (f) Nothing in this Agreement, nor in the Loan Agreement when read together
with this Agreement, shall constitute a novation, payment, re-advance or
reduction or termination in respect of any Obligations.

 

2. Representations and Warranties

 

   In order to induce Wells Fargo to enter into this Agreement, the Borrower and
each Obligor represent and warrant to Wells Fargo as follows, which
representations and warranties shall survive the execution and delivery of this
Agreement:

 

  (a) After giving effect to this Agreement:

 

  (i) all of the representations and warranties in the Loan Agreement and the
other Financing Agreements are true and correct as of the date hereof;

 

  (ii) each of the Borrower and the Obligors is in compliance with all the
covenants contained in the Loan Agreement and the other Financing Agreements;

 

  (iii) no Default or Event of Default exists or is continuing;

 

  (b) the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder are all within the Borrower’s and each
Obligor’s corporate powers, have been duly authorized and are not in
contravention of law or the terms of the Borrower’s or each Obligor’s
certificate of incorporation, by-laws or other organizational documentation, or
any indenture, agreement or undertaking to which the Borrower or an Obligor is a
party or by which the Borrower’s or an Obligor’s property is bound;

 

  (c) each of the Borrower and the Obligors have duly executed and delivered
this Agreement; and

 

  (d) this Agreement constitutes a legal, valid and binding obligation of the
Borrower and each Obligor, enforceable against them by Wells Fargo in accordance
with the terms of this Agreement.

 

3. General

 

  (a) The Loan Agreement, as amended by this Agreement, shall continue in full
force and effect and the rights and obligations of all parties thereunder shall
not be affected or prejudiced in any manner except as specifically provided for
herein.

 

Page 2



--------------------------------------------------------------------------------

  (b) It is agreed and confirmed that after giving effect to this Agreement, all
security and guarantees delivered by the Borrower and each Obligor secures the
payment and performance of all of the Obligations including, without limitation,
the obligations, liabilities and indebtedness arising under the Loan Agreement.

 

  (c) The Borrower and each Obligor shall execute and deliver such documents and
take such actions as may be necessary or desirable by Wells Fargo to give effect
to the provisions and purposes of this Agreement, all at the expense of the
Borrower and each Obligor.

 

  (d) The Borrower agrees to pay Wells Fargo a $15,000 amendment fee upon the
Borrower’s execution of this Agreement and agrees that Wells Fargo may charge
such fee to the Revolving Loans.

 

  (e) The Borrower and each Obligor shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to Wells Fargo in connection with the preparation, negotiation, execution,
delivery, review and enforcement of this Agreement and all other documents and
instruments arising therefrom and/or executed in connection therewith.

 

  (f) This Agreement may be executed and delivered by facsimile or pdf and in
any number of counterparts, each of which when so executed and delivered is an
original and all of which taken together constitute one and the same instrument.

 

  (g) This Agreement shall be governed by the laws of the State of Illinois.

 

  (h) This Agreement is a Financing Agreement.

If the foregoing correctly sets out our agreement, please indicate your
acceptance of the terms and conditions of this Agreement by signing below and
returning an executed copy to us by no later than 5:00 p.m. (PST) on August 30,
2013 after which time, if not accepted by all of you, this Agreement shall be
null and void.

Yours truly,

WELLS FARGO CAPITAL FINANCE, LLC

 

Per:  

 /s/ GARY WHITAKER

   

Name: Gary Whitaker

Title:   Director

 

Page 3



--------------------------------------------------------------------------------

MAD CATZ, INC.       MAD CATZ INTERACTIVE, INC. Per:   

 /s/ KAREN MCGINNIS

      Per:   

 /s/ DARREN RICHARDSON

  

Name: Karen McGinnis

Title: Chief Financial Officer

        

Name: Darren Richardson

Title: President & CEO

1328158 ONTARIO INC.       WINKLER ATLANTIC HOLDINGS LIMITED Per:   

 /s/ DARREN RICHARDSON

      Per:   

 /s/ DARREN RICHARDSON

  

Name: Darren Richardson

Title: Director

        

Name: Darren Richardson

Title: Director

MAD CATZ EUROPE LIMITED       MAD CATZ INTERACTIVE ASIA LIMITED Per:   

 /s/ BRIAN ANDERSEN

      Per:   

 /s/ DARREN RICHARDSON

  

Name: Brian Andersen

Title: Director

        

Name: Darren Richardson

Title: Director

FX UNLIMITED, INC.       MAD CATZ GMBH Per:   

 /s/ DARREN RICHARDSON

      Per:   

 /s/ MARTIN EBERLE

  

Name: Darren Richardson

Title: CEO

        

Name: Martin Eberle

Title: Geschäftsführer

SAITEK, S.A.      

MAD CATZ TECHNOLOGICAL

DEVELOPMENT (SHENZHEN) CO., LTD.

Per:   

 /s/ OLIVIER VOIRIN

      Per:   

 /s/ NICHOLAS CHEUNG

  

Name: Olivier Voirin

Title: President

        

Name: Nicholas Cheung

Title: Legal Representative

MAD CATZ CO., LTD.          Per:   

 /s/ TAKETOSHI MATSUURA

           

Name: Taketoshi Mastuura

Title: Representative Director & President

        

 

Page 4